DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b). 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 6, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi et al. US PGPub. 2015/0187857. 	Regarding claim 1, Negishi teaches an organic light-emitting diode (OLED) display panel (4, fig. 8) [0075], comprising:
 	a substrate (11, fig. 8) [0039];
 	an electrode layer (12, fig. 8) [0041] spaced at intervals on the substrate (11); and
 	a pixel defining layer (13, fig. 8) [0040] disposed on the substrate (11), the pixel defining layer (13) comprising forming a plurality of dams (13, fig. 8) and forming a light opening (13’; see examiner’s fig. 1) between any two adjacent dams (13), wherein each
dam (13) comprises a dam body (13, fig. 8) and a light shielding layer (34, fig. 8) [0075];
 	wherein a projection (see examiner’s fig. 1) of the light shielding layer (34) projected on the substrate (11) is larger than or equal to a projection (see examiner’s fig. 1) of the dam body (13) projected on the substrate (11) (Negishi et al., fig. 8).
    PNG
    media_image1.png
    912
    1081
    media_image1.png
    Greyscale
                                                    Examiner’s Fig. 1
 	Regarding claim 6, Negishi teaches a manufacturing method of an organic light emitting (OLED) display panel (4, fig. 8) [0039], [0075], comprising
following steps:
	S10: providing a substrate (11, fig. 8) [0062];
	S20: forming an electrode layer (12, fig. 8) [0062] spaced at intervals on the substrate (11); and

Dams (13), wherein each dam (13) comprises a dam body (13, fig. 8) and a light shielding layer (34, fig. 8) [0075], and  	a projection (see examiner’s fig. 1) of the light shielding layer (34) projected on the substrate (11) is larger than or equal to a projection (see examiner’s fig. 1) of the
dam body (13) projected on the substrate (13) (Negishi et al., fig. 8). 	Regarding claim 10, Negishi teaches an organic light-emitting diode (OLED) display device [0039], [0075], comprising the OLED display panel of claim 1 (4, fig. 8) [0075] (Negishi et al., fig. 8).
 	Regarding claim 14, Negishi teaches the OLED display device according to claim 10, wherein the light shielding layer (34) is a mask, a black matrix (light absorbing material used for light shielding layer is the same kind of material used for the black matrix (BM) 21, [0046], [0040]), or a cover plate having a black matrix, and the electrode layer (12) is an anode [0041] (Negishi et al., fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. US PGPub. 2015/0187857 as applied to claims 1 and 10 above, and further in view of Zhai et al. US PGPub. 2019/0067643. 	Regarding claims 2 and 11, Negishi teaches the OLED display panel according to claims 1 and 10, further comprising an optical film layer (transparent overcoat, 23, fig. 8) [0057] disposed over the light opening (13’) but fails to teach wherein the optical film layer (23) is provided with micro-structures on a surface away from the substrate (11), or the optical film layer (23) is added with scattering particles therein. 	However, Zhai teaches a display panel (fig. 5) wherein the optical film layer (30, i.e. 31+32+33, fig. 5) [0040] is provided with micro-structures (roughened surface, [0040]) on a (top) surface away from the substrate (10, fig. 5)[0035], or the optical film layer (30) is added with scattering particles (40, fig. 5) [0040] therein (Zhai et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious .
 	Regarding claims 3 and 12, Negishi in view of Zhai teaches the OLED display panel according to claims 2 and 11, further comprising a glass cover plate (20, fig. 8) [0054] disposed
on the pixel defining layer (13), wherein the optical film layer (layer 23 of Negishi substituted with layer 30 of Zhai) is disposed under the glass cover plate (20) (Negishi et al., fig. 8).
 	Regarding claims 4 and 13, Negishi in view of Zhai teaches the OLED display panel according to claims 2 and 12, wherein the scattering particles (40) are made of silicon dioxide or silicon oxide [0056];
 	the optical film layer (organic layer 32 portion of 30, fig. 5) is made of polyacrylate, acryl resin [0034], or melamine resin; and  	a refractive index (n3, [0039]) of the scattering particles (40) is different [0039] from a refractive index (n2, [0039]) of the optical film layer (organic layer 32 portion of 30) (Zhai et al., fig. 5).
 Regarding claim 7, Negishi teaches the manufacturing method of the OLED display panel according to claim 6, wherein after step S30 (optical film (23) is above the pixel defining layer (13) formed in S30, therefore obviously formed after S30), further 
 	Regarding claim 8, Negishi in view of Zhai teaches the manufacturing method of the OLED display panel according to claim 7, wherein an optical film layer (30, i.e. 31+32+33, fig. 5) [0040] is an anti-reflection film consisting of a high refractive index material (layer 31 is SiN, RI of 2.3, [0034]) and a low refractive index material (layer 32 is acrylic resin with RI of 1.5, [0034]) alternately stacked [0034],[0045] on each other, or is a viewing angle improving film with the micro-structures formed on one side by a .
 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. US PGPub. 2015/0187857 as applied to claims 1 and 10 above, and further in view of Tanaka US PGPub. 2009/0231524.

 	Regarding claim 5, Negishi teaches the OLED display panel according to claim 1, wherein the light shielding layer (34) is a mask, a black matrix (light absorbing material used for light shielding layer is the same kind of material used for the black matrix (BM) 21, [0046], [0040]), or a cover plate having a black matrix, the electrode (12) layer is an anode [0041], a light shielding opening (34’; see examiner’s fig. 1) is defined between any two adjacent light shielding layers (34), and a size of the light shielding (34’) opening is smaller (see examiner’s fig. 1) than a size of the light opening (13’) but fails to teach wherein a size of the light shielding (34’) opening ranges from one micrometer to eight micrometers. 	However, Tanaka teaches a display panel (fig. 14) wherein a size of the light shielding (17, fig. 14) [0098] opening (spacing between each black matrix, 17 i.e., width between pixels, [0098]) ranges from one micrometer to eight micrometers 5-50µm, [0098]) (Tanaka, fig. 14, [0089]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Negishi with that of Tanaka such that the light shielding opening is in the range as claimed in order to improve the display quality (Tanaka, [0009]), because it has been held that where the 
 	Regarding claim 15, Negishi teaches the OLED display device according to claim 10, wherein a light shielding opening (34’; see examiner’s fig. 1) is defined between any two adjacent light shielding layers (34), and a size of the light shielding layer (34) is smaller (see examiner’s fig. 1) than a size of the light opening (13’) but fails to teach wherein a size of the light shielding (34’) opening ranges from one micrometer to eight micrometers. 	However, Tanaka teaches a display panel (fig. 14) wherein a size of the light shielding (17, fig. 14) [0098] opening (spacing between each black matrix, 17 i.e., width between pixels, [0098]) ranges from one micrometer to eight micrometers 5-50µm, [0098]) (Tanaka, fig. 14, [0089]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Negishi with that of Tanaka such that the light shielding opening is in the range as claimed in order to improve the display quality (Tanaka, [0009]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. US PGPub. 2015/0187857 as applied to claim 6 above, and further in view of Liu et al. US PGPub. 2018/0183012.

 	Regarding claim 9, Negishi teaches the manufacturing method of the OLED display panel according to claim 6, wherein in step S30, the light shielding layer (34) is applied onto the dam bodies (13) of the pixel defining layer (13) but fails to teach wherein the light shielding layer is applied by a photolithography process, and then patterned by an exposure/development process. 	However, Liu teaches a manufacturing method of a display panel (fig. 2-9) comprising a light shielding layer (103, fig. 9) [0091] applied by a photolithography process (fig. 6-8, [0136]-[0137]), and then patterned by an exposure/development process (fig. 6-8, [0136]) (Liu et al., fig. 6-8, [0136]-[0137]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the substitution of the method of applying the light shielding layer as taught by Negishi with the photolithography, exposure, and development process as taught by Liu because photolithography is very well-known in the art and such substitution is art recognized equivalence for the same purpose (for patterning) to obtain predictable results such as precise pattern measurements (see MPEP 2144.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892